Per Curiam.

The alleged oral contract was capable of performance within one year from the making thereof and is not violative of subdivision 1 of section 31 of the Personal Property Law (Blake v. Voigt, 134 N. Y. 69; Platt v. Whitelawn Dairies, 3 Misc 2d 19, affd. without opinion 2 A D 2d 683; Spector Co. v. Serutan Co., 60 N. Y. S. 2d 212, affd. without opinion 270 App. Div. 993).
The order should be unanimously reversed on the law and facts with $10 costs and taxable disbursements, and motion granted.
Concur — Pette, Di Giovanna and Brown, JJ.
Order reversed, etc.